PER CURIAM.
We deny the petition for writ of certiorari filed by Garden State Properties, Inc. upon a holding that (1) the County Commission was amply justified in finding that there was no change of circumstances which would avoid the application of administrative res judicata as a bar to petitioner’s application for rezoning, Coral Reef Nurseries, Inc. v. The Babcock Company, 410 So.2d 648 (Fla.3d DCA (1982); (2) even if, arguendo, the Commission had found a change of circumstances, the Commission’s denial of the petitioner’s application was supported by substantial competent evidence, and the decision of the Commission fairly debatable, Coral Reef Nurseries, Inc. v. The Babcock Company, supra; Dade County v. Inversiones Rafamar, S.A., 360 So.2d 1130 (Fla.3d DCA 1978); Movie-matic Industries Corp. v. Board of County Commissioners of Metropolitan Dade County, 349 So.2d 667 (Fla.3d DCA 1977); Dade County v. Yumbo, S.A., 348 So.2d 392 (Fla.3d DCA 1977); County of Brevard v. Woodham, 223 So.2d 344 (Fla. 4th DCA 1969); (3) nor does the existing zoning on the property deprive the petitioner of its beneficial use so as to be confiscatory, notwithstanding that the petitioner may be prevented from using such property in a manner which is economically most advantageous to it, City of Miami v. Zorovich, 195 So.2d 31 (Fla.3d DCA 1967); Waring v. Peterson, 137 So.2d 268 (Fla.2d DCA 1962).
Certiorari denied.